 Case 3:20-cv-02506-X-BH Document 15 Filed 11/05/20                  Page 1 of 2 PageID 70



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

DAVID HAROLD MCCALLISTER,                       )
     ID # 01666170                              )
            Petitioner,                         )
vs.                                             )   No. 3:20-CV-2506-X-BH
                                                )
WARDEN CASTRO and LORIE DAVIS,                  )
Director, Texas Department of Criminal          )
Justice, Correctional Institutions Division,    )
              Respondents.                      )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. The objections are overruled. For the reasons stated in the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge, the petition for habeas corpus filed

pursuant to 28 U.S.C. § 2254 is DENIED with prejudice as barred by the statute of limitations.

       In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering

the record in this case and the recommendation of the Magistrate Judge, the petitioner is DENIED

a Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate

Judge’s Findings, Conclusions and Recommendation in support of its finding that the petitioner

has failed to show (1) that reasonable jurists would find this Court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable

whether the petition states a valid claim of the denial of a constitutional right” and “debatable
    Case 3:20-cv-02506-X-BH Document 15 Filed 11/05/20                           Page 2 of 2 PageID 71



whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000). 1

        In the event that the petitioner files a notice of appeal, he must pay the $505.00 appellate

filing fee or submit a motion to proceed in forma pauperis that is accompanied by a properly signed

certificate of inmate trust account

        SIGNED this 5th day of November, 2020.




                                                     BRANTLEY STARR
                                                     UNITED STATES DISTRICT JUDGE




1
       Rule 11 of the Rules Governing Section 2254 Cases in the United States District Courts, as amended effective
on December 1, 2019, reads as follows:
       (a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
       when it enters a final order adverse to the applicant. Before entering the final order, the court may
       direct the parties to submit arguments on whether a certificate should issue. If the court issues a
       certificate, the court must state the specific issue or issues that satisfy the showing required by 28
       U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but may
       seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A motion
       to reconsider a denial does not extend the time to appeal.
       (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
       entered under these rules. A timely notice of appeal must be filed even if the district court issues a
       certificate of appealability.
